Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed January 10, 2022.

Amendments
           The instant claim set was filed March 8, 2021. 
	Claims 5, 21, 23, and 86 have been amended
	New claim 94 has been added.
	Claims 4, 6-20, 22, 24-38, 40-42, 44-56, 58-64, 66-69, 72-85 are cancelled.
	Claims 1-3, 5, 21, 23, 39, 43, 57, 65, 70-71, 86-94 are pending.
Claims 86-91, and 93 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claims 1-3, 5, 21, 23, 39, 43, 57, 65, 70-71, 92, and 94 are under examination.

Election/Restrictions
Applicant’s response filed 01/10/2022 to the Requirement for Restriction/Election mailed 05/26/2021 is acknowledged.

Elections made without traverse:
Applicant's election without traverse of the invention of Group I, drawn to a method of treating cancer, is acknowledged.  
without traverse in the reply filed on 01/10/2022.

Elections made with traverse:
Applicant's election with traverse of the invention of CD19, as the B cell antigen to which the first CAR binds to, is acknowledged.  
Applicant's election with traverse of the invention of SEQ ID NO: 84, as the antigen binding domain of the first CAR, is acknowledged.  
Applicant's election with traverse of the invention of SEQ ID NO: 270, as the first CAR amino acid sequence, is acknowledged.  
Applicant's election with traverse of the invention of EGFRvIII, as the tumor antigen to which the second CAR binds to, is acknowledged.  
Applicant's election with traverse of the invention of SEQ ID NO: 76, as the antigen binding domain of the second CAR, is acknowledged.  
Applicant's election with traverse of the invention of SEQ ID NO: 1073, as the second CAR amino acid sequence, is acknowledged.  
Applicant traverses each restriction on the same grounds. The traversal is on the grounds that the restriction requirement is not made in accordance with the standards of Lack of Unity of Invention, as set forth in MPEP 1850, because the Office “improperly looked to the dependent claims” when issuing the restriction requirement, and thus the Office improperly considered unity in relation to dependent claims rather than solely independent claims. This is not found persuasive. As an initial matter, it is noted that Applicant’s traversal provides no reason whatsoever why or how each group of inventions, as outlined in the restriction requirement, share unity of invention. Rather, in the first place only in relation to the independent claims in an international application and not the dependent claims. … If, however, an independent claim does not avoid the prior art, then the question whether there is still an inventive link between all the claims dependent on that claim needs to be carefully considered. If there is no link remaining, an objection of lack of unity a posteriori (that is, arising only after assessment of the prior art) may be raised.” Indeed, the Requirement for Restriction/Election mailed 05/26/2021 is considered consistent with this standard as showing that the inventions of the independent claims (Groups I-III) lack unity of invention in view of the prior art (pages 10-11), and further showing that the inventions recited in the dependent claims lack unity of invention (pages 5-10). Applicant’s traversal fails to present any specific reason whatsoever why or how each group of inventions recited in the dependent claims, as outlined in the restriction requirement, share unity of invention. Finally, Examiner further notes that 37 CFR 1.475(e) states: “The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.” For these reasons, Applicant’s traversal is not persuasive.
Applicant further suggests that the restriction requirements would “deprive Applicants of the opportunity to present arguments for the generic claims in substantive examination”. This is 
Each restriction/election requirement is still deemed proper and is therefore made FINAL.
Accordingly, claim 93 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/10/2022. In particular, claim 93 requires (by reference to “the cell of claim 87”) that the first CAR does not comprise a primary signaling domain. Applicant’s elected invention of SEQ ID NO: 270, as the first CAR amino acid sequence, requires the primary signaling domain of CD3-zeta according to SEQ ID NO: 18. See Alignments below. For these reasons, claim 93 is directed to a nonelected invention.

In summary, claims 86-91, and 93 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 

Applicant’s remarks regarding the Notice of Non-Responsive Reply mailed 11/09/2021 are recognized but moot in view the responsive reply filed on 01/10/2022.


Priority
	This application is a National Stage of International Application PCT/IB2017/051267
filed 03/03/2017, claiming priority based on U.S. Provisional Patent Application No. 62/303,466
filed 03/04/2016.



Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/03/2020 (first), 08/03/2020 (second), 03/08/2021, and 09/27/2021 have been considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
One example of such an improperly demarcated trademark is “Nucleofector”, which appears in the present specification on page 217, line 16. It is noted that the provided examples are not meant to be a complete list of improperly demarcated trademarks found in the present specification. Applicant should review the entire specification and correct all instances of improperly demarcated 
Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.

Claim Objections
Claim 92 is objected to because of the following informalities:
Claim 92 recites “the cell of claim 86”. However, claim 86 has been withdrawn from consideration as being directed to a non-elected invention. Applicant should amend claim 92 to remove reference to claim 86 and specifically recite the limitations of “the cell” in claim 92. Appropriate correction is required.


Improper Markush Grouping Rejection
	Claims 5 and 92 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same 
	The Markush grouping of SEQ ID NOs: 83-95 and 112, directed to alternative antigen biding domains of the first CAR, as recited in paragraphs (a)(i) through (a)(vi) of claim 5, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
	The chemical compounds represented by the alternative antigen binding domains of the first CAR, i.e. each member of the Markush grouping of SEQ ID NOs: 83-95 and 112, do not share both a substantial structural feature and a common use that flows from the substantial structural feature. In this case, each alternative antigen binding domain is structurally different and distinct, and therefore each alternative possesses functionally distinct binding affinities for a particular B cell antigen. There is no evidence of record that the members of the Markush grouping of SEQ ID NOs: 83-95 and 112 share a substantial structural feature. Although the claim functionally describes the Markush grouping of SEQ ID NOs: 83-95 and 112 as possessing binding specificity for CD19, this is not sufficient to establish a shared substantial structural feature and a common use that flows from the substantial structural feature. Indeed, the structure of an unknown CD19 antigen binding domain cannot be predicted a priori from the structure of another known CD19 antigen binding domain. Essentially, CD19 binding specificity of one member of the Markush grouping cannot be predicted a priori from knowledge of the structure of another member known to possess CD19 (a posteriori). For these reasons, the Markush grouping of SEQ ID NOs: 83-95 and 112 is improper.
Claim 92 is included in the basis of this rejection because claim 92 substantively repeats (by reference to “the cell of claim 86”) the same improper Markush grouping identified in the rejection above. 
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
	Note: Although not specifically addressed in the rejection above as being directed to a non-elected invention, paragraphs of (b)(i) through (b)(vi) of claim 5 appear to be similarly deficient.


	Claims 5 and 92 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or 
	The Markush grouping of SEQ ID NOs: 269-281, directed to alternative first CAR polypeptides, as recited in paragraph (a)(vii) of claim 5, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
	The chemical compounds represented by the alternative first CAR polypeptides, i.e. each member of the Markush grouping of SEQ ID NOs: 269-281, do not share both a substantial structural feature and a common use that flows from the substantial structural feature. In this case, each alternative first CAR polypeptide is structurally different and distinct, and therefore each alternative possesses functionally distinct binding affinities and activities for a particular B cell antigen. There is no evidence of record that the members of the Markush grouping of SEQ ID NOs: 269-281 share a substantial structural feature. Although the claim functionally describes the Markush grouping of SEQ ID NOs: 269-281 as possessing binding specificity for CD19, this is not sufficient to establish a shared substantial structural feature and a common use that flows from the substantial structural feature. Indeed, the structure of an unknown CD19-binding CAR cannot be predicted a priori from the structure of another known CD19-binding CAR. Essentially, CD19 binding specificity of one member of the Markush grouping cannot be predicted a priori from knowledge of the structure of another member known to possess CD19 binding specificity. Rather, CD19 binding specificity of each member can only be known through experimentation (a posteriori). For these reasons, the Markush grouping of SEQ ID NOs: 269-281 is improper.

	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
	Note: Although not specifically addressed in the rejection above as being directed to a non-elected invention, paragraph (b)(vii) of claim 5 appears to be similarly deficient.


	Claims 23 and 92 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and 
	The Markush grouping of SEQ ID NOs: 71-79, directed to alternative antigen biding domains of the second CAR, as recited in paragraphs (a)(i) through (a)(vi) of claim 23, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
	The chemical compounds represented by the alternative antigen binding domains of the second CAR, i.e. each member of the Markush grouping of SEQ ID NOs: 71-79, do not share both a substantial structural feature and a common use that flows from the substantial structural feature. In this case, each alternative antigen binding domain is structurally different and distinct, and therefore each alternative possesses functionally distinct binding affinities for a particular tumor antigen. There is no evidence of record that the members of the Markush grouping of SEQ ID NOs: 71-79 share a substantial structural feature. Although the claim functionally describes the Markush grouping of SEQ ID NOs: 71-79 as possessing binding specificity for EGFRvIII, this is not sufficient to establish a shared substantial structural feature and a common use that flows from the substantial structural feature. Indeed, the structure of an unknown EGFRvIII antigen binding domain cannot be predicted a priori from the structure of another known EGFRvIII antigen binding domain. Essentially, EGFRvIII binding specificity of one member of the Markush grouping cannot be predicted a priori from knowledge of the structure of another member known to possess EGFRvIII binding specificity. Rather, EGFRvIII binding specificity of each member can only be known through experimentation (a posteriori). For these reasons, the Markush grouping of SEQ ID NOs: 71-79 is improper.

	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
	Note: Although not specifically addressed in the rejection above as being directed to a non-elected invention, paragraphs of (b)(i) through (b)(vi) of claim 23 appear to be similarly deficient.


	Claims 23 and 92 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and 
	The Markush grouping of SEQ ID NOs: 1043, 1049, 1055, 1061, 1067, 1073, 1079, 1085, 1090, and 1096, directed to alternative second CAR polypeptides, as recited in paragraph (a)(vii) of claim 23, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
	The chemical compounds represented by the alternative second CAR polypeptides, i.e. each member of the Markush grouping of SEQ ID NOs: 1043, 1049, 1055, 1061, 1067, 1073, 1079, 1085, 1090, and 1096, do not share both a substantial structural feature and a common use that flows from the substantial structural feature. In this case, each alternative second CAR polypeptide is structurally different and distinct, and therefore each alternative possesses functionally distinct binding affinities and activities for a particular tumor antigen. There is no evidence of record that the members of the Markush grouping of SEQ ID NOs: 1043, 1049, 1055, 1061, 1067, 1073, 1079, 1085, 1090, and 1096 share a substantial structural feature. Although the claim functionally describes the Markush grouping of SEQ ID NOs: 1043, 1049, 1055, 1061, 1067, 1073, 1079, 1085, 1090, and 1096 as possessing binding specificity for EGFRvIII, this is not sufficient to establish a shared substantial structural feature and a common use that flows from the substantial structural feature. Indeed, the structure of an unknown EGFRvIII-binding CAR cannot be predicted a priori from the structure of another known EGFRvIII-binding CAR. Essentially, EGFRvIII binding specificity of one member of the Markush grouping cannot be predicted a priori from knowledge of the structure of another member known to possess EGFRvIII binding specificity. Rather, EGFRvIII binding specificity of each member can only be known through experimentation (a posteriori). For these reasons, the Markush grouping of SEQ ID NOs: 1043, 1049, 1055, 1061, 1067, 1073, 1079, 1085, 1090, and 1096 is improper.

	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
	Note: Although not specifically addressed in the rejection above as being directed to a non-elected invention, paragraph (b)(vii) of claim 23 appears to be similarly deficient.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 23, and 92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5 and 23 are generally indefinite for reciting undefined amino acid subsequences of both the first CAR and the second CAR for the following reasons:
Paragraph (a)(i) of claim 5 recites that the antigen binding domain of the first CAR comprises a heavy chain complementary determining region 1 (HC CDR1), a heavy chain complementary determining region 2 (HC CDR2), and a heavy chain complementary determining entire amino acid sequence of the antigen binding domain, and therefore the claim fails to define the subsequences corresponding to the heavy chain binding domains of SEQ ID NOs: 83-95, and 112. That is, what Applicant considers to be the heavy chain binding domains of SEQ ID NOs: 83-95, and 112 is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Paragraph (a)(ii) of claim 5 recites that the antigen binding domain of the first CAR comprises a light chain complementary determining region 1 (LC CDR1), a light chain complementary determining region 2 (LC CDR2), and a light chain complementary determining region 3 (LC CDR3) of any light chain binding domain amino acid sequence of any antigen binding domain of SEQ ID NOs: 83-95 or 112. However, SEQ ID NOs: 83-95, and 112 provide the entire amino acid sequence of the antigen binding domain, and therefore the claim fails to define the subsequences corresponding to the light chain binding domains of SEQ ID NOs: 83-95, and 112. That is, what Applicant considers to be the light chain binding domains of SEQ ID NOs: 83-95, and 112 is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Paragraph (a)(iii) of claim 5 recites that the antigen binding domain of the first CAR comprises the amino acid sequence of any light chain variable region of any antigen binding domain of SEQ ID NOs: 83-95 or 112; an amino acid sequence having at least one, two or three modifications but not more than 20 or 10 modifications of the amino acid sequence of any of the light chain variable regions provided in any antigen binding domain of SEQ ID NOs: 83-95 or 112; or an amino acid sequence with 95-99% identity to the amino acid sequence of any of the light chain variable regions provided in any antigen binding domain of SEQ ID NOs: 83-95 or 112. However, entire amino acid sequence of the antigen binding domain, and therefore the claim fails to define the subsequences corresponding to the light chain variable regions of SEQ ID NOs: 83-95, and 112. That is, what Applicant considers to be the light chain variable regions of SEQ ID NOs: 83-95, and 112 is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Paragraph (a)(iv) of claim 5 recites that the antigen binding domain of the first CAR comprises the amino acid sequence of any heavy chain variable region listed in any antigen binding domain of SEQ ID NOs: 83-95 or 112; an amino acid sequence having at least one, two or three modifications but not more than 20 or 10 modifications of the amino acid sequence of  any of the heavy chain variable regions provided in any antigen binding domain of SEQ ID NOs: 83-95, or 112; or an amino acid sequence with 95-99% identity to the amino acid sequence of any of the heavy chain variable regions provided in any antigen binding domain of SEQ ID NOs: 83-95 or 112. However, SEQ ID NOs: 83-95, and 112 provide the entire amino acid sequence of the antigen binding domain, and therefore the claim fails to define the subsequences corresponding to the heavy chain variable regions of SEQ ID NOs: 83-95, and 112. That is, what Applicant considers to be the heavy chain variable regions of SEQ ID NOs: 83-95, and 112 is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Paragraph (a)(v) of claim 5 recites that the antigen binding domain of the first CAR comprises 1 polypeptide having the amino acid sequence of any light chain variable region listed in any antigen binding domain of SEQ ID NOs: 83-95 or 112, and the amino acid sequence of any heavy chain variable region listed in any antigen binding domain of SEQ ID NOs: 83-95 or 112. However, SEQ ID NOs: 83-95, and 112 provide the entire amino acid sequence of the antigen binding domain, and therefore the claim fails to define the subsequences corresponding to the light chain variable regions and heavy chain variable regions of SEQ ID NOs: 83-95, and 112. That is, 
Paragraph (a)(i) of claim 23 recites that the antigen binding domain of the second CAR comprises a heavy chain complementary determining region 1 (HC CDR1), a heavy chain complementary determining region 2 (HC CDR2), and a heavy chain complementary determining region 3 (HC CDR3) of any heavy chain binding domain amino acid sequence of any antigen binding domain of SEQ ID NOs: 71-79. However, SEQ ID NOs: 71-79 provide the entire amino acid sequence of the antigen binding domain, and therefore the claim fails to define the subsequences corresponding to the heavy chain binding domains of SEQ ID NOs: 71-79. That is, what Applicant considers to be the heavy chain binding domains of SEQ ID NOs: 71-79 is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Paragraph (a)(ii) of claim 23 recites that the antigen binding domain of the second CAR comprises a light chain complementary determining region 1 (LC CDR1), a light chain complementary determining region 2 (LC CDR2), and a light chain complementary determining region 3 (LC CDR3) of any light chain binding domain amino acid sequence of any antigen binding domain of SEQ ID NOs: 71-79. However, SEQ ID NOs: 71-79 provide the entire amino acid sequence of the antigen binding domain, and therefore the claim fails to define the subsequences corresponding to the light chain binding domains of SEQ ID NOs: 71-79. That is, what Applicant considers to be the light chain binding domains of SEQ ID NOs: 71-79 is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Paragraph (a)(iii) of claim 23 recites that the antigen binding domain of the second CAR comprises the amino acid sequence of any light chain variable region of any antigen binding domain entire amino acid sequence of the antigen binding domain, and therefore the claim fails to define the subsequences corresponding to the light chain variable regions of SEQ ID NOs: 71-79. That is, what Applicant considers to be the light chain variable regions of SEQ ID NOs: 71-79 is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Paragraph (a)(iv) of claim 23 recites that the antigen binding domain of the second CAR comprises the amino acid sequence of any heavy chain variable region listed in any antigen binding domain of SEQ ID NOs: 71-79; an amino acid sequence having at least one, two or three modifications but not more than 20 or 10 modifications of the amino acid sequence of  any of the heavy chain variable regions provided in any antigen binding domain of SEQ ID NOs: 71-79; or an amino acid sequence with 95-99% identity to the amino acid sequence of any of the heavy chain variable regions provided in any antigen binding domain of SEQ ID NOs: 71-79. However, SEQ ID NOs: 71-79 provide the entire amino acid sequence of the antigen binding domain, and therefore the claim fails to define the subsequences corresponding to the heavy chain variable regions of SEQ ID NOs: 71-79. That is, what Applicant considers to be the heavy chain variable regions of SEQ ID NOs: 71-79 is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Paragraph (a)(v) of claim 23 recites that the antigen binding domain of the second CAR comprises 1 polypeptide having the amino acid sequence of any light chain variable region listed in entire amino acid sequence of the antigen binding domain, and therefore the claim fails to define the subsequences corresponding to the light chain variable regions and heavy chain variable regions of SEQ ID NOs: 71-79. That is, what Applicant considers to be the light chain variable regions and heavy chain variable regions of SEQ ID NOs: 71-79 is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For these reasons, and those discussed above, the subject matter Applicant is attempting to claim is generally unclear, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, especially with respect to the specific sequences Applicant is attempting to claim. Claim 92 is included in the basis of this rejection because claim 92 substantively repeats (by reference to “the cell of claim 86”) the same subject matter deemed indefinite in the rejection above. 
	Note: Although not specifically addressed in the rejection above as being directed to a non-elected invention, paragraphs of (b)(i) through (b)(v) of claim 5 and paragraphs (b)(i) through (b)(v) of claim 23 appear to be similarly deficient.


Claims 1-3, 5, 21, 23, 39, 43, 57, 65, 70-71, 92, and 94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an otherwise identical cell that lacks the first CAR”. The recitation is repeated in claim 71. The term “otherwise identical” in claims 1 and 71 is a relative term which 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 71 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 21, 23, 39, 43, 57, 65, 70-71, 92, and 94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a lack of written description rejection.
	Claim 1 recites a cell comprising a first chimeric antigen receptor (CAR) polypeptide that binds to a B-cell antigen. Dependent claims 3, 5, and 92 (by reference to “the cell of claim 86”) recite Applicant’s elected B-cell antigen of CD19. Accordingly, the claims are directed to a functionally defined genus of CAR polypeptides that bind to any B-cell antigen; and the claims are further directed to a functionally defined genus of CAR polypeptides that specifically bind to CD19.
	An adequate written description of a CAR polypeptide that binds to any B-cell antigen and a CAR polypeptide that specifically binds to CD19 requires more than a mere statement that it is part of the invention and reference to a potential method for generating/isolating it. What is required is either (1) a description of a common core structure shared among the members (species) of the functionally described genus or (2) a disclosure of a representative number of species of the functionally described genus. It is not sufficient to define a CAR polypeptide solely by its desired biological property, i.e. binding to a B-cell antigen or binding to CD19, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any CAR polypeptide that is capable of achieving the desired binding activity when expressed by in any type and species of cell. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming all CAR polypeptides that bind to any B-cell antigen and all CAR polypeptides that bind to CD19 without a priori from the structure of another, known member of the functionally-defined genus of CAR polypeptides. Rather, discovery of all members of the functionally-defined genus, or a representative thereof, would necessarily require the screening of a vast number of CAR polypeptides for their binding affinities to any B-cell antigen, and for their binding affinities to CD19 in particular, by trial and error experimentation.
	The specification identifies a plurality of B-cell antigens that may be targeted by the first CAR polypeptide of the claimed invention, e.g. page 3, lines 5-9. However, the structure of a CAR polypeptide that successfully binds to a B-cell antigen cannot be predicted a priori solely from knowledge of the structure of the targeted B-cell antigen. In addition, the structure of an unknown CAR polypeptide that can successfully bind to one particular B-cell antigen (e.g. CD19) cannot be predicted a priori solely from knowledge of the structure of another CAR polypeptide that successfully binds to a different B-cell antigen (e.g. BCMA). It is further noted that the limited number of B-cell antigens contemplated in the specification cannot be considered representative of the vast number of B-cell antigens (discovered and undiscovered) that may be targeted by a CAR polypeptide.
	The specification discloses a plurality of antigen binding domains that bind to CD19 (e.g. Table 6 on pages 82-84) and a plurality of CAR polypeptides that bind to CD19 (e.g. page 12, lines 5-10). However, this limited number of antigen binding domains and CAR polypeptides that bind to CD19 cannot be considered representative of the vast number of antigen binding domains and CAR polypeptides (discovered and undiscovered) that can successfully target CD19. Indeed, the structure of an unknown antigen binding domain or unknown CAR polypeptide that can successfully bind to CD19 cannot be predicted a priori solely from knowledge of the structure another antigen binding any CAR polypeptide comprising said CD19-antigen binding domain. CAR polypeptides are complex macromolecules that comprise one or more extracellular domains, one or more transmembrane domains, and one or more intracellular domains, and therefore disclosure merely of an antigen binding domain (e.g. Table 6 on pages 82-84) is not sufficient to successfully predict a full-length CAR polypeptide that can be functionally expressed on the surface of a cell and bind to its target antigen (e.g. CD19). It is further noted that the specification of the instant application provides no reduction of practice or working examples demonstrating that the contemplated antigen binding domains (e.g. Table 6 on pages 82-84) and contemplated CAR polypeptides (e.g. page 12, lines 5-10) can be functionally expressed on the surface of a cell and bind to its target antigen CD19. (Examples 1-3 on pages 300-304 of the specification are merely prophetic).
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of B-cell antigen-binding CAR polypeptides and the broad genus of CD19-binding CAR polypeptides, as recited in the claims, at the time the application was filed. Dependent claims 2-3, 5, 21, 23, 39, 43, 57, 65, 70-71, 92, and 94 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.
	Note: The rejection above only specifically addresses CD19 as the B-cell antigen because the other B-cell antigens recited in the claims are directed to a nonelected invention.

Claims 1-3, 5, 21, 23, 39, 43, 57, 65, 70-71, 92, and 94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
This is a lack of written description rejection.
	Claim 1 recites a cell comprising a second chimeric antigen receptor (CAR) polypeptide that binds to a tumor antigen other than a B-cell antigen. Dependent claims 21, 23, and 92 (by reference to “the cell of claim 86”) recite Applicant’s elected tumor antigen of EGFRvIII. Accordingly, the claims are directed to a functionally defined genus of CAR polypeptides that bind to any tumor antigen other than a B-cell antigen; and the claims are further directed to a functionally defined genus of CAR polypeptides that specifically bind to EGFRvIII. 	
	An adequate written description of a CAR polypeptide that binds to any tumor antigen other than a B-cell antigen and a CAR polypeptide that specifically binds to EGFRvIII requires more than a mere statement that it is part of the invention and reference to a potential method for generating/isolating it. What is required is either (1) a description of a common core structure shared among the members (species) of the functionally described genus or (2) a disclosure of a representative number of species of the functionally described genus. It is not sufficient to define a CAR polypeptide solely by its desired biological property, i.e. binding to a tumor antigen other than a B-cell antigen or binding to EGFRvIII, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any CAR polypeptide that is capable of achieving the desired binding activity when expressed by in any type and species of cell. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming all CAR polypeptides that bind to any tumor antigen other than a B-cell antigen and all CAR polypeptides that bind to EGFRvIII without defining what means will do is not in compliance with the description requirement. Moreover, the a priori from the structure of another, known member of the functionally-defined genus of CAR polypeptides. Rather, discovery of all members of the functionally-defined genus, or a representative thereof, would necessarily require the screening of a vast number of CAR polypeptides for their binding affinities to any tumor antigen other than a B-cell antigen, and for their binding affinities to EGFRvIII in particular, by trial and error experimentation.
	The specification identifies a plurality of tumor that may be targeted by the second CAR polypeptide of the claimed invention, e.g. pages 5-6, joining paragraph. However, the structure of a CAR polypeptide that successfully binds to a tumor antigen cannot be predicted a priori solely from knowledge of the structure of the targeted tumor antigen. In addition, the structure of an unknown CAR polypeptide that can successfully bind to one particular tumor (e.g. EGFRvIII) cannot be predicted a priori solely from knowledge of the structure of another CAR polypeptide that successfully binds to a different tumor antigen (e.g. mesothelin). It is further noted that the limited number of tumor antigens contemplated in the specification cannot be considered representative of the vast number of tumor antigens (discovered and undiscovered) that may be targeted by a CAR polypeptide.
	The specification discloses a plurality of antigen binding domains that bind to EGFRvIII (e.g. Table 5 on pages 70-71) and a plurality of CAR polypeptides that bind to EGFRvIII (e.g. page 12, lines 14-16). However, this limited number of antigen binding domains and CAR polypeptides that bind to EGFRvIII cannot be considered representative of the vast number of antigen binding domains and CAR polypeptides (discovered and undiscovered) that can successfully target EGFRvIII. Indeed, the structure of an unknown antigen binding domain or unknown CAR polypeptide that can successfully bind to EGFRvIII cannot be predicted a priori solely from any CAR polypeptide comprising said EGFRvIII-antigen binding domain. CAR polypeptides are complex macromolecules that comprise one or more extracellular domains, one or more transmembrane domains, and one or more intracellular domains, and therefore disclosure merely of an antigen binding domain (e.g. Table 5 on pages 70-71) is not sufficient to successfully predict a full-length CAR polypeptide that can be functionally expressed on the surface of a cell and bind to its target antigen (e.g. EGFRvIII). It is further noted that the specification of the instant application provides no reduction of practice or working examples demonstrating that the contemplated antigen binding domains (e.g. Table 5 on pages 70-71) and contemplated CAR polypeptides (e.g. page 12, lines 14-16) can be functionally expressed on the surface of a cell and bind to its target antigen EGFRvIII. (Examples 1-3 on pages 300-304 of the specification are merely prophetic).
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of tumor antigen-binding CAR polypeptides and the broad genus of EGFRvIII-binding CAR polypeptides, as recited in the claims, at the time the application was filed. Dependent claims 2-3, 5, 21, 23, 39, 43, 57, 65, 70-71, 92, and 94 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.
	Note: The rejection above only specifically addresses EGFRvIII as the tumor antigen because the other tumor antigens recited in the claims are directed to a nonelected invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 21, 39, 43, 57, 65, 71, 92, and 94 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by WO 2015/075468 A1 to Pulé et al. (published: 28 May 2015; filed: 21 Nov 2014).
Pulé discloses a method of treating cancer in a subject comprising administering a plurality of T cells comprising a first chimeric antigen receptor (CAR) and a second CAR. Page 16, lines 10-24. The first CAR and second CAR each comprise an antigen-binding domain, a transmembrane domain, and an intracellular T cell signaling domain (endodomain), wherein the antigen binding domains of the first and second CARs bind to antigens. Pages 12-13, joining paragraph; see also page 18, lines 13-23. In one working example, Pulé discloses a T cell expressing a first CAR that binds to CD19 and a second CAR that binds to EGFRvIII. See Figure 20 and pages 7-8, joining paragraph; see Example 5 on page 66; see also pages 30-31, joining paragraph.
Claim 1 further recites “wherein said administering of the cell enhances proliferation of the cell in the subject compared to administering an otherwise identical cell that lacks the first CAR”. Claim scope is not limited by claim language which does not limit a claim to a particular structure. See MPEP 2111.04.  In this case, the recitation merely indicates an intended/desired result of 
Pulé discloses that the intracellular T cell signaling domain (endodomain) is a CD3-zeta endodomain (primary signaling domain). Figure 8 and page 5, lines 8-20; see also page 30, line 32.
Pulé discloses that the cancer is breast cancer, colon cancer, leukemia, lung cancer, melanoma, non-Hodgkin lymphoma, pancreatic cancer, prostate cancer, ovarian cancer, brain cancer, glioma, glioblastoma multiforme and medulloblastomas, lymphoma, Hodgkin’s lymphoma, multiple myeloma, plasmacytomas, acute/chronic myeloid leukemia, acute/chronic lymphoid leukemia, and neuroblastoma. Page 63, lines 26-29; and pages 63-64, joining paragraph.
Claim 71 recites “wherein said administering of the cell results in partial or complete elimination of said cancer and, thereafter, the cell continues to persist in said subject at a level greater than, or for a length of time longer than, an otherwise identical cell that lacks said first CAR”. Claim scope is not limited by claim language which does not limit a claim to a particular structure. See MPEP 2111.04.  In this case, the recitation merely indicates an intended/desired result of performing the administration step of claim 1 but fails to positively limit any of the structure or material acts recited in claim 1. 
SEQ ID NO: 20 of the instant application refers to a CD3-zeta intracellular signaling domain. SEQ ID NO: 15 of Pulé comprises a CD3-zeta endodomain (intracellular signaling domain) with 100% percent similarity to SEQ ID NO: 20 of the instant application. See page 39, lines 17-20; see Alignments below. Accordingly, the limitations of claim 94 are anticipated by Pulé.


Claims 1-3, 21, 39, 43, 57, 65, 70-71, and 92 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by WO 2015/142675 A2 to Loew et al. (published: 24 Sep 2015; filed 13 Mar 2015), of record in IDS.
Loew discloses a method of treating cancer in a subject comprising administering to the subject immune effector cells (e.g. T cells) that comprise a chimeric antigen receptor (CAR) polypeptide. Paragraphs [00704-00706]. Loew discloses a CAR polypeptide that bind to CD19 and a CAR polypeptide that binds to EGFRvIII. Paragraph [00340]. Loew discloses methods of treating cancer by administering to a subject immune effector cells (e.g. T cells) that comprise a CAR polypeptide that binds to CD19, and methods of treating cancer by administering to a subject immune effector cells (e.g. T cells) that comprise a CAR polypeptide that binds to EGFRvIII. Paragraphs [00707-00708]. Loew discloses that the immune effector cells (e.g. T cells) comprising a first CAR polypeptide further comprise a second CAR polypeptide, wherein the second CAR polypeptide binds to a target antigen different than the first CAR polypeptide. Paragraph [0047]. For these reasons, Loew fairly teaches a method of treating cancer in a subject comprising administering to the subject immune effector cells (e.g. T cells) comprising a first CAR polypeptide that binds to CD19 and a second CAR polypeptide that binds to EGFRvIII. 
Loew discloses that the CAR polypeptides comprise an antigen binding domain, a transmembrane domain, and an intracellular domain. Paragraph [005].
Claim 1 further recites “wherein said administering of the cell enhances proliferation of the cell in the subject compared to administering an otherwise identical cell that lacks the first CAR”. Claim scope is not limited by claim language which does not limit a claim to a particular structure. See MPEP 2111.04.  In this case, the recitation merely indicates an intended/desired result of performing the administration step of claim 1 but fails to positively limit any of the structure or material acts recited in claim 1. 

Loew discloses that the cancer is colon cancer, rectal cancer, renal-cell carcinoma, liver cancer, non-small cell carcinoma of the lung, cancer of the small intestine, cancer of the esophagus, melanoma, bone cancer, pancreatic cancer, skin cancer, cancer of the head or neck, cutaneous or intraocular malignant melanoma, uterine cancer, ovarian cancer, rectal cancer, cancer of the anal region, stomach cancer, testicular cancer, uterine cancer, carcinoma of the fallopian tubes, carcinoma of the endometrium, carcinoma of the cervix, carcinoma of the vagina, carcinoma of the vulva, Hodgkin's Disease, non-Hodgkin's lymphoma, cancer of the endocrine system, cancer of the thyroid gland, cancer of the parathyroid gland, cancer of the adrenal gland, sarcoma of soft tissue, cancer of the urethra, cancer of the penis, solid tumors of childhood, cancer of the bladder, cancer of the kidney or ureter, carcinoma of the renal pelvis, neoplasm of the central nervous system (CNS), primary CNS lymphoma, tumor angiogenesis, spinal axis tumor, brain stem glioma, pituitary adenoma, Kaposi's sarcoma, epidermoid cancer, squamous cell cancer, T-cell lymphoma, environmentally induced cancers, combinations of said cancers, and metastatic lesions of said cancers. Paragraph [0069]. Loew discloses that the cancer is acute lymphoblastic leukemia, chronic lymphocytic leukemia, diffuse large B-cell lymphoma, Mantle cell lymphoma, multiple myeloma, and glioblastoma. Paragraphs [00707-00708].
Loew discloses that the subject is human. Paragraph [0058].
Claim 71 recites “wherein said administering of the cell results in partial or complete elimination of said cancer and, thereafter, the cell continues to persist in said subject at a level greater than, or for a length of time longer than, an otherwise identical cell that lacks said first CAR”. Claim scope is not limited by claim language which does not limit a claim to a particular structure. See MPEP 2111.04.  In this case, the recitation merely indicates an intended/desired result . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/075468 A1 to Pulé et al. (published: 28 May 2015; filed: 21 Nov 2014), as applied to claims 1-3, 23, 39, 43, 57, 65, 71, 92, and 94 above.
Claim 70 recites that the subject is human. As discussed above, Pulé discloses a method of treating a subject by administration of CAR-T cells (e.g. page 16, lines 10-24). Pulé does not expressly identify the species of the subject. However, Pulé discusses clinical trials with CAR-T cells (page 2, lines 20-30) and generating CAR-T cells from cells isolated from “patients” and “donors” (page 16; lines 5-8; page 49, lines 33-36). For these reasons, and those discussed above, one of ordinary skill in the art would have reasonably inferred that the subjects, patients, and donors disclosed by Pulé include human subjects, human patients, and human donors. See MPEP 2144.01. Moreover, one of ordinary skill in the art would have been motivated treat human subjects in order to alleviate the suffering of human cancer patients. Accordingly, the limitations of claim 70 are prima facie obvious over the cited prior art.



Claims 5, 23, 70, 92, and 94 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/075468 A1 to Pulé et al. (published: 28 May 2015; filed: 21 Nov 2014), as applied to claims 1-3, 21, 39, 43, 57, 65, 71, 92, and 94 above; in view of US 2014/0322275 A1 to Brogdon et al.; and US 2014/0271635 A1 to Brogdon et al.
US 2014/0322275 A1 discloses a method of treating cancer in a subject comprising administering to the subject a T cell comprising a first CAR that binds to EGFRvIII. Paragraphs [0299-0300]. US 2014/0322275 A1 further discloses that the CAR-expressing cell further comprises a second CAR that binds to a target other than EGFRvIII. Paragraphs [0210-0211]. SEQ ID NO: 73 of US 2014/0322275 A1 is identical to SEQ ID NO: 1073 of the instant application, which comprises the antigen binding domain of SEQ ID NO: 76 of the instant application. See paragraph [0140]; see Alignments below. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a CAR that binds to EGFRvIII, as disclosed by Pulé, with the CAR according to instant SEQ ID NO: 1073, or alternatively a CAR comprising the antigen binding domain of instant SEQ ID NO: 76, as disclosed by US 2014/0322275 A1, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
US 2014/0271635 A1 discloses a method of treating cancer in a subject comprising administering to the subject a T cell comprising a first CAR that binds to CD19. Paragraphs [0034-0039, 0139-0141]. US 2014/0271635 A1 further discloses that the CAR-expressing cell further comprises a second CAR that binds to a target other than CD19. Paragraph [0215]. SEQ ID NO: 32 of US 2014/0271635 A1 is identical to SEQ ID NO: 270 of the instant application, which prima facie obvious to one of ordinary skill in the art to substitute a CAR that binds to CD19, as disclosed by Pulé, with the CAR according to instant SEQ ID NO: 270, or alternatively a CAR comprising the antigen binding domain of instant SEQ ID NO: 84, as disclosed by US 2014/0271635 A1, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
SEQ ID NO: 1073 and SEQ ID NO: 270 of the instant application, which are disclosed by US 2014/0322275 A1 and US 2014/0271635 A1 respectively, each comprise the CD3-zeta intracellular signaling domain according to SEQ ID NO: 18 of the instant application, which differs from SEQ ID NO: 20 of the instant application by one amino acid modification. See Alignments below.
US 2014/0322275 A1 discloses that the subject is human (paragraph [0125]). US 2014/0271635 A1 discloses that the subject is human (paragraph [0044]).


Claims 5, 23, 92, and 94 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/142675 A2 to Loew et al. (published: 24 Sep 2015; filed 13 Mar 2015), of record in IDS, as applied to claims 1-3, 21, 39, 43, 57, 65, 70-71, and 92 above; in view of US 2014/0322275 A1 to Brogdon et al.; and US 2014/0271635 A1 to Brogdon et al.
US 2014/0322275 A1 discloses a method of treating cancer in a subject comprising administering to the subject a T cell comprising a first CAR that binds to EGFRvIII. Paragraphs [0299-0300]. US 2014/0322275 A1 further discloses that the CAR-expressing cell further comprises prima facie obvious to one of ordinary skill in the art to substitute a CAR that binds to EGFRvIII, as disclosed by Loew, with the CAR according to instant SEQ ID NO: 1073, or alternatively a CAR comprising the antigen binding domain of instant SEQ ID NO: 76, as disclosed by US 2014/0322275 A1, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
US 2014/0271635 A1 discloses a method of treating cancer in a subject comprising administering to the subject a T cell comprising a first CAR that binds to CD19. Paragraphs [0034-0039, 0139-0141]. US 2014/0271635 A1 further discloses that the CAR-expressing cell further comprises a second CAR that binds to a target other than CD19. Paragraph [0215]. SEQ ID NO: 32 of US 2014/0271635 A1 is identical to SEQ ID NO: 270 of the instant application, which comprises the antigen binding domain of SEQ ID NO: 84 of the instant application. See paragraph [0013]; see Alignments below. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a CAR that binds to CD19, as disclosed by Loew, with the CAR according to instant SEQ ID NO: 270, or alternatively a CAR comprising the antigen binding domain of instant SEQ ID NO: 84, as disclosed by US 2014/0271635 A1, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 






Alignments
	The following alignments are referenced in this Office action:


SEQ ID NO: 84 (Qy) and SEQ ID NO: 270 (Db) of the instant application

    PNG
    media_image1.png
    396
    638
    media_image1.png
    Greyscale
 





SEQ ID NO: 76 (Qy) and SEQ ID NO: 1073 (Db) of the instant application

    PNG
    media_image2.png
    398
    647
    media_image2.png
    Greyscale
 




SEQ ID NO: 18 (Qy) and SEQ ID NO: 270 (Db) of the instant application

    PNG
    media_image3.png
    200
    647
    media_image3.png
    Greyscale







SEQ ID NO: 18 (Qy) and SEQ ID NO: 1073 (Db) of the instant application

    PNG
    media_image4.png
    199
    644
    media_image4.png
    Greyscale





SEQ ID NO: 18 (Qy) and SEQ ID NO: 20 (Db) of the instant application

    PNG
    media_image5.png
    203
    643
    media_image5.png
    Greyscale





Instant SEQ ID NO: 20 (Qy) and SEQ ID NO: 15 of WO 2015/075468 A1 (Db)

    PNG
    media_image6.png
    257
    820
    media_image6.png
    Greyscale






Instant SEQ ID NO: 1073 (Qy) and SEQ ID NO: 73 of US 2014/0322275 A1 (Db)

    PNG
    media_image7.png
    915
    884
    media_image7.png
    Greyscale











Instant SEQ ID NO: 270 (Qy) and SEQ ID NO: 32 of US 2014/0271635 A1 (Db)

    PNG
    media_image8.png
    906
    872
    media_image8.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                   

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633